DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

3.        In response to the Office action dated on 02/17/2022 the Amendment has been received on 08/16/2022.
          The specification received on 03/15/2021 has been amended.
          Claim 1 has been canceled.
          Claims 2-21 have been newly added.
          Claims 2-21 are currently pending in this application.

Response to Arguments

4.      Applicant’s arguments, see 8 and 9, filed on 08/16/2022, with respect to claims 1-21 have been fully considered and are persuasive.  The previous rejection of claim 1 has been withdrawn. 

Claim Objections

5.         Claims 3 and 4 are objected to because of the following informalities: claims 3 and 4 require period sign at the end.  Appropriate corrections are required.

Double Patenting

6.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.       Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 15, 16, 18 and 19 of U.S. Patent No. 11,006,921. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
         With respect to claim 2, the patented claims 1, 18 and 19 claim a non-invasive imaging system for examining an object, the non- invasive imaging system comprising: an emitting apparatus configured to emit energy; an imaging sensor configured to generate an imaging signal upon receipt of the energy; a plurality of position tracking elements; a control system configured to determine a first coordinate measurement between at least one position tracking element in the plurality of position tracking elements and the imaging sensor, the control system configured to determine a second coordinate measurement between the emitting apparatus and the at least one position tracking element, wherein when the emitting apparatus and imaging sensor are in an aligned position, the control system uses the first coordinate measurement and the second coordinate measurement to control actuation of the imaging sensor moving the imaging sensor into the aligned position during or after movement of the emitting apparatus.  
         With respect to claim 3, the patented claims 12 and 15 claims the system of claim 2, wherein the control system is configured to use the first coordinate measurement and the second coordinate measurement in combination with a distance from each of the plurality of position tracking elements to determine the position of the emitting apparatus.
         With respect to claim 4, the patented claim 15 claims the system of claim 2, wherein the plurality of position tracking elements fixedly positioned relative to each other.
         With respect to claim 5, the patented claim 15 claim the system of claim 2 one more of the plurality of position tracking elements but fail to explicitly mention a plurality of tiles each holding one more of the plurality of position tracking elements.  
           However, it would have been obvious before the effective fling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the plurality of tiles each holding one more of the plurality of position tracking elements in the currently claimed invention, since it has been held that rearranging parts of an invention without producing any new and unexpected results involves only routing skill in the art.  
            With respect to claim 6, the patented claims 1 and 17 claim the system of claim 2, wherein the plurality of position tracking elements defines an area having a perimeter, wherein each portion of the perimeter is identifiable by a respective signal of one of the plurality of position tracking elements.  
           With respect to claim 7, the patented claim 2 claims the system of claim 2, wherein the emitting apparatus is configured to emit an x-ray energy.  
            With respect to claim 8, the patented claim 3 claims the system of claim 7, further comprising a collimating cone configured to adjust an output of the x-ray energy.  
            With respect to claim 9, the patented claim 4 claims the system of claim 8, wherein the control system adjusts the output of the x-ray energy to limit exposure of the x-ray energy to the imaging sensor.  
            With respect to claim 10, the patented claim 5 claims the system of claim 2, further comprising a distance sensor on the emitting apparatus configured to measure a distance to the object, wherein the control system prevents emitting energy unless the distance to the object is below a minimum value.  
            With respect to claim 11, the patented claim 6 claims the system of claim 2, further comprising a positioning mechanism configured to move the imaging sensor in a linear direction.  
            With respect to claim 12, the patented claim 7 claims the system of claim 11, wherein the positioning mechanism is configured to move the imaging sensor in a rotational orientation. 
            With respect to claim 13, the patented claim 8 claims the system of claim 2, further comprising a user control interface electrically coupled to the emitting apparatus, wherein the user control interface is configured to control operation of the emitting apparatus. 
            With respect to claim 14, the patented claim 9 claims the system of claim 13, wherein at least a portion of the user control interface is positioned on the emitting apparatus.  
            With respect to claim 15, the patented claim 10 claims the system of claim 13, further including at least one camera on the emitting apparatus, wherein the at least one camera captures a visible, thermal or infrared image.  
          With respect to claim 16, the patented claim 11 claims the system of claim 13, further comprising at least one camera, wherein the user control interface further controls operation of the at least one camera.  
            With respect to claim 17, the patented claim 12 claims the system of claim 2, wherein the control system is configured to wirelessly determine the first coordinate measurement or the second coordinate measurement.  
            With respect to claim 18, the patented claim 15 claims the system of claim 2, wherein the at least one position tracking element comprises a first set of position tracking elements and a second set of position tracking elements, wherein the control system determine the first coordinate measurement between the first set of position tracking elements and the imaging sensor, and the control system determines the second coordinate measurement between the emitting apparatus and the second set of position tracking elements.  
             With respect to claim 19, the patented claim 16 claims the system of claim 2, wherein the at least one position tracking element comprises a plurality of infrared emitters.  
           With respect to claim 20, the patented claim 1 claims the system of claim 2, further comprising an inertial measurement unit coupled to the emitting apparatus. The recitation that “the inertial measurement unit allows the control system to detect motion of the emitting apparatus and upon detection of motion the control system is further configured to enter a standby mode for a period of time wherein in the standby mode the emitting apparatus is prepared to emit energy” is the recitation with respect to the manner in which a claimed apparatus is intended to be employed doesn’t differentiate the claimed apparatus from the patented claim apparatus satisfying the claimed structural limitation.  
            With respect to claim 21, the patented claim 5 claims the system of claim 2, further comprising a distance sensor on the emitting apparatus configured to measure a distance to the object and wherein the control system prevents emitting energy unless the distance to the object is greater than a pre-determined value.

Conclusion

8.         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Irakli Kiknadze    /IRAKLI KIKNADZE/
Primary Examiner, Art Unit 2884
                                                                                                                                                                                                       /I.K./    October 19, 2022